[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR MODIFICATION OF CHILD SUPPORT
The plaintiff, claiming that he is not the biological father of Donald Bensey, Jr., requests this court to vacate the temporary support-order. When the plaintiff commenced this divorce case, he was told by the defendant wife that he is not the child's father. The evidence, which included the results of an HLA test, clearly, convincingly, and satisfactorily shows that the plaintiff is not the biological father.
The defendant contends that the plaintiff is estopped from denying that he is the child's father. The court has weighed the testimony of the parties and concludes that under the facts established by the credible evidence the plaintiff is not estopped.
The plaintiff requests the court to terminate the support order as of the date the results of the HLA test became known to the parties, i.e. March 11, 1993. The defendant, on the other hand, claims the court cannot retroactively terminate the support order. The court concludes that it may terminate the support as of the date the motion to modify or terminate the support order was filed, i.e. September 23, 1993, but further concludes that it would be inappropriate to give the termination order any retroactive effect. At the time of the divorce hearing, the plaintiff may pursue his request for retroactive relief.
Based on the foregoing, the temporary support order is terminated as of the date this opinion is issued.
THIM, JUDGE CT Page 10748